Case 2:19-cv-04061-JMA-AYS Document 12 Filed 12/01/20 Page 1 of 8 PageID #: 93




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X   For Online Publication Only
PANERESE ET AL.,
                                                                          ORDER
                                                     Plaintiffs,          19-CV-4061 (JMA) (AYS)

                        -against-                                                     FILED
                                                                                      CLERK
SHIEKH SHOES, LLC,
                                                                            12/1/2020 9:33 am

                                                      Defendant.               U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF NEW YORK
----------------------------------------------------------------------X
                                                                               LONG ISLAND OFFICE
AZRACK, United States District Judge:

        Before the Court is the motion of plaintiffs John Panerese and Rusty Rendon (“Plaintiffs”)

for default judgment against defendant Shiekh Shoes, LLC (“Defendant”) for an injunction

pursuant to the Americans with Disabilities Act (“ADA”), $31,000.00 in damages, and $8,000.00

in attorneys’ fees, expenses, and court costs. For the reasons stated herein, Plaintiffs’ motion is

GRANTED. Plaintiffs are awarded a default judgment against Defendant in the amount of

$4,500.00, and the Court issues an injunction pursuant to the ADA.

                                              I. DISCUSSION

A. Defendant Defaulted

        Defendant was properly served in the action, but has not answered, appeared in this action,

responded to the instant motion for default judgment, or otherwise defended this action.

Defendant’s founder and CEO, Shiekh S. Ellahi, filed a letter in opposition to the motion for default

judgment. (ECF No. 8.) This letter “does not constitute an appearance, and is not sufficient to

cure any default. No corporation or other business entity can appear in an action in this court

except through counsel.” Exim, Inc. v. Innogarant, LLC, No. 10-CV-5271, 2011 WL 240130, at
Case 2:19-cv-04061-JMA-AYS Document 12 Filed 12/01/20 Page 2 of 8 PageID #: 94




*3 (S.D.N.Y. Jan. 19, 2011) (citing Eagle Assoc. v. Bank of Montreal, 926 F.2d 1305, 1310 (2d

Cir. 1991)). Therefore, Defendant defaulted.

B. Liability

        When a defendant defaults, the Court is required to accept all of the factual allegations in

the complaint as true and draw all reasonable inferences in the plaintiff’s favor. Finkel v.

Romanowicz, 577 F.3d 79, 84 (2d Cir. 2009). However, the Court also must determine whether

the allegations in the complaint establish the defendant’s liability as a matter of law. Id.

        Plaintiffs, permanently blind individuals, allege that they have been denied full use and

enjoyment of Defendant’s website, www.karmaloop.com (the “Website”), as a result of

accessibility barriers on a regular basis. (Compl. at ¶¶ 7-8.) Specifically, Plaintiffs allege that the

accessibility barriers include linked images missing alternative text, empty headings, and

redundant links. (Id. at ¶ 17.) Plaintiffs also allege that they genuinely wish to avail themselves

of the goods and services offered on the Website, despite their dual motivation as “testers” visiting

places of public accommodation to assess their compliance with Title III of the ADA. (Id. at ¶ 9.)

Plaintiffs allege that they intend to continue to serve as “testers” for the foreseeable future to ensure

that Defendant’s Website and others are enjoyable to and usable by themselves and other visually

impaired individuals. (Id.) Here, the allegations in the complaint are sufficient to establish

Defendant’s liability under the ADA, New York State Human Rights Law (“NYSHRL”), and

Unruh Civil Rights Act (“UCRA”).

C. Injunctive Relief

        Plaintiffs request an injunction requiring Defendant to take the steps necessary to make

the Website readily accessible to and usable by visually impaired individuals. Injunctive relief is

available under the ADA in order to rectify violations of access requirements. 42 U.S.C. §


                                                   2
Case 2:19-cv-04061-JMA-AYS Document 12 Filed 12/01/20 Page 3 of 8 PageID #: 95




12188(a)(2). Plaintiffs have established that access barriers on the Website prevent the use of

screen reading software that would otherwise enable them to use and navigate the Website.

(Compl. ¶¶ 8, 16-19.) The ADA provides a private right of action for injunctive relief. See 42

U.S.C. § 12188(a); -
                   see also -
                     - ---  Dominguez
                              - - - - - - - v.
                                            - -New
                                               - - -York
                                                    - - - -Equestrian
                                                            - - - - - - -Ctr.,
                                                                         - - -Ltd.,
                                                                               - - - No. 18-CV-9799, 2020

WL 5796275, at *3 (S.D.N.Y. Sept. 28, 2020). “When a plaintiff demonstrates that a defendant

has failed to remove barriers in violation of 42 U.S.C. § 12182(b)(A)(iv), ‘injunctive relief shall

include an order to alter facilities to make such facilities readily accessible to and usable by

individuals with disabilities.’” Panarese v. Sell It Soc., LLC, No. 19-CV-3211, 2020 WL 4506730,

at *3-4 (E.D.N.Y. July 2, 2020), (report and recommendation adopted), adopted by, No. 19-CV-

3211, 2020 WL 4505703 (E.D.N.Y. Aug. 5, 2020) (quoting 42 U.S.C. § 12188(a)(2)). The court

looks to the Web Content Accessibility Guidelines (“WCAG”) 2.0 as the appropriate standard to

determine whether a defendant’s website is in compliance with the ADA’s accessibility

requirements. See Andrews v. Blick Art Materials, LLC, 286 F. Supp. 3d 365, 370 (E.D.N.Y.

2017). As this is a motion for default judgment, the Court accepts Plaintiffs’ allegations as true

that Defendant’s website is not in compliance with the provisions of WCAG 2.0 and that the

implementation of several basic components to bring the Website into compliance with WCAG

2.0 and the ADA is readily achievable. See Shariff v. Alsaydi, No. 11 CV 6377, 2013 WL 4432218,

at *4 (E.D.N.Y. Aug. 15, 2013); Sell It Soc., LLC, 2020 WL 4506730, at *3-4.

        Therefore, Plaintiffs’ request for injunctive relief, is granted. Defendants are enjoined from

further discrimination, and are ordered to take the steps necessary to make the Website readily

accessible to and usable by visually impaired individuals according to WCAG 2.0. Defendant is

ordered to submit to Plaintiffs’ counsel an implementation plan that remedies the violations

identified above within sixty (60) days of this Order; (2) Plaintiffs shall have thirty (30) days from


                                                   3
Case 2:19-cv-04061-JMA-AYS Document 12 Filed 12/01/20 Page 4 of 8 PageID #: 96




receipt of Defendant’s plans to consent to those plans or to seek further relief from the Court; and

(3) Defendants are directed to make the necessary alterations within sixty (60) days of Plaintiffs’

consent or any ruling on Plaintiffs’ request for further relief.

D. Damages

       “‘[W]hile a party’s default is deemed to constitute a concession of all well pleaded

allegations of liability, it is not considered an admission of damages.’” Bricklayers & Allied

Craftworkers Local 2, Albany, N.Y. Pension Fund v. Moulton Masonry & Const., LLC, 779 F.3d

182, 189 (2d Cir. 2015) (quoting Cement & Concrete Workers Dist. Council Welfare Fund v.

Metro Found. Contractors, Inc., 699 F.3d 230, 234 (2d Cir. 2012)). The Court must conduct an

inquiry to “ascertain the amount of damages with reasonable certainty.” Credit Lyonnais Sec.,

Inc. v. Alcantara, 183 F.3d 151, 155 (2d Cir. 1999) (citing Transatlantic Marine Claims Agency,

Inc. v. Ace Shipping Corp., 109 F.3d 105, 111 (2d Cir. 1997)).

       1. Compensatory Damages Under the NYSHRL

       The NYSHRL provides for compensatory damages. N.Y. EXEC LAW § 297(9) (“Any

person claiming to be aggrieved by an unlawful discriminatory practice shall have a cause of action

in any court of appropriate jurisdiction for damages . . . and such other remedies as may be

appropriate[.]”). Panarese seeks compensatory damages in the amount of $15,000. (ECF No. 7-5

at ¶ 2.) Panarese’s request for $15,000 is excessive, as he has not established any particular

damages as a result of his inability to access the Website. See Sell It Soc., LLC, 2020 WL 4506730,

at *3-4; Sofia v. L&R Corp., No. 18-CV-863, 2020 WL 2611015, at *2 (E.D.N.Y. May 22, 2020)

(denying plaintiff’s request for $2,500 in compensatory damages as excessive because plaintiff did

not establish any particular damages). In cases where plaintiffs have not established particular

damages, “courts have determined that awards between $500 to $1,000 are appropriate.” Cox v.


                                                   4
Case 2:19-cv-04061-JMA-AYS Document 12 Filed 12/01/20 Page 5 of 8 PageID #: 97




Anjin LLC, No. 19-CV-4315, 2020 WL 5027864, at *8 (S.D.N.Y. July 24, 2020), (report and

recommendation), adopted by, No. 19-CV-4315, 2020 WL 5018255 (S.D.N.Y. Aug. 25, 2020)

(awarding $500); see also Thorne v. Formula 1 Motorsports, Inc., No. 19-CV-1077, 2019 WL

6916098, at *4 (S.D.N.Y. Dec. 19, 2019) (awarding $1,000). Therefore, Panarese is awarded $500

in compensatory damages under the NYSHRL.

       2. Statutory Damages Under UCRA

       Rendon requests $16,000 in statutory damages. (ECF No. 7-5 at ¶ 3.) The minimum

statutory damage amount under the UCRA is $4,000 for each occasion on which a plaintiff

encountered a barrier to access. CAL. CIV. CODE § 52(a); Johnson v. Wayside Property, Inc., 41

F. Supp. 3d 973, 981 (E.D. Cal. 2014). While Rendon does not state any particularized damages,

the Ninth Circuit has held that “proof of actual damages is not a prerequisite to recovery of

statutory minimum damages.” Botosan v. Paul McNally Realty, 216 F.3d 827, 835 (9th Cir. 2000).

However, to maintain an action for statutory minimum damages, a plaintiff must establish that he

or she was denied full and equal access to a defendant’s business establishment on a particular

occasion. See Hubbard v. Twin Oaks Health & Rehab. Ctr., 408 F. Supp. 2d 923, 932 (E.D. Cal.

2004). Thus, the amount of a plaintiff’s statutory damages under the UCRA is determined by how

many times the plaintiff visited the non-compliant establishment.    See Grutman v. Regents of

Univ. of Cal., 807 F. Supp. 2d 861, 869 (N.D. Cal. 2011) (citing Org. for the Advancement of

Minorities with Disabilities v. Pacific Heights Inn, No. 04-CV-03368, 2006 WL 2560754, at *4

(N.D. Cal. Sept. 5, 2006)).

       Rendon alleges that he was denied full and equal access to the Website “multiple times in

the past” but does not state with further specificity when or on how many occasions he was denied




                                               5
Case 2:19-cv-04061-JMA-AYS Document 12 Filed 12/01/20 Page 6 of 8 PageID #: 98




access to the Website. (Compl. at ¶ 7.) Without further information, Rendon is awarded $4,000.00

in minimum statutory damages under the UCRA.

E. Attorneys’ Fees and Costs

       Plaintiffs request $8,000 in attorneys’ fees and costs. (ECF No. 7-1 at ¶ 13; ECF No. 7-5

at ¶ 12.) The ADA and the UCRA allow a prevailing party in an action to recover reasonable

attorneys’ fees, including litigation expenses and costs. 42 U.S.C. § 12205; CAL. CIV. CODE §

52(a). The NYSHRL only allows a prevailing party to recover attorneys’ fees in cases involving

housing discrimination, credit discrimination where sex is the basis of such discrimination, and

employment discrimination. See N.Y. EXEC LAW § 297(10); see also Lightfoot v. Union Carbide

Corp., 110 F.3d 898, 913 (2d Cir. 1997) (“. . . the NYSHRL does not provide for an award of fees.”)

(internal citation omitted). Accordingly, Plaintiffs’ request for attorney’s fees and costs is only

considered under the ADA and the UCRA.

       A plaintiff seeking to recover attorneys’ fees “bears the burden of proving the

reasonableness and necessity of hours spent and rates charged.” Bennett v. Asset Recovery Sols.,

LLC, No. 14-CV-4433, 2017 WL 432892, at *6 (E.D.N.Y. Jan. 5, 2017) (report and

recommendation), adopted by, No. 14-CV-4433, 2017 WL 421920 (E.D.N.Y. Jan. 31, 2017). In

support of a request for attorneys’ fees, the party seeking fees must provide “contemporaneous

time records reflecting, for each attorney and legal assistant, the date, the hours expended, and the

nature of the work done.” Sheet Metal Workers’ Nat. Pension Fund v. Skye Sheet Metal, Inc., No.

08-CV-1315, 2010 WL 3119783, at *9 (E.D.N.Y. June 22, 2010) (citation omitted), (report and

recommendation), adopted by, No. 08-CV-1315, 2010 WL 3119441 (E.D.N.Y. Aug. 5, 2010).

       Plaintiffs have not supported their request for attorneys’ fees and costs with any time or

expense records. While contemporaneous time records are required to grant attorneys’ fees related


                                                 6
Case 2:19-cv-04061-JMA-AYS Document 12 Filed 12/01/20 Page 7 of 8 PageID #: 99




to a federal claim, the Second Circuit has held that “where ‘state law creates the substantive right

to attorney’s fees [such] a right [ ] cannot be deprived by applying the contemporaneous time

records rule adopted in this Circuit.’” Cabrera v. Schafer, No. 12-CV-6323, 2017 WL 9512409, at

*6 (E.D.N.Y. Feb. 17, 2017) (quoting Riordan v. Nationwide Mut. Fire Ins. Co., 977 F.2d 47, 53

(2d Cir. 1992)), adopted by, 2017 WL 1162183 (E.D.N.Y. Mar. 27, 2017). However, even where

a court may excuse the mandate for contemporaneous records in cases involving certain state law

claims, the burden remains on “the attorney claiming such fees to ‘keep and present records from

which the court may determine the nature of the work done, the need for it, and the amount of time

reasonably required; where adequate contemporaneous records have not been kept, the court

should not award the full amount requested.’” Farb v. Baldwin Union Free Sch. Dist., No. 05-CV-

596, 2011 WL 4465051, at *10 (E.D.N.Y. Sept. 26, 2011) (quoting F.H. Krear & Co. v. Nineteen

Named Trs., 810 F.2d 1250, 1265 (2d Cir. 1987)).

       As Plaintiffs have not submitted any documentation regarding the nature of the work done

by counsel, the amount of time reasonably required to do such work, or any records reflecting the

costs of the action, Plaintiffs’ request for attorneys’ fees and costs is denied.

                                        II. CONCLUSION

       The Clerk of the Court is respectfully directed to enter judgment against Defendant as

follows: Plaintiff Panarese is to be awarded $500 in compensatory damages under the NYSHRL

and Plaintiff Rendon is to be awarded $4,000 in statutory damages under the UCRA. An injunction

is issued, pursuant to the ADA, ordering Defendant to provide access to the Website in compliance

with the ADA and the WCAG 2.0. Defendant is ordered to submit to Plaintiffs’ counsel an

implementation plan that remedies the violations identified above within sixty (60) days of this

Order; (2) Plaintiffs shall have thirty (30) days from receipt of Defendant’s plans to consent or to


                                                   7
Case 2:19-cv-04061-JMA-AYS Document 12 Filed 12/01/20 Page 8 of 8 PageID #: 100




 seek further relief from the Court; and (3) Defendant is directed to make the necessary alterations

 within sixty (60) days of Plaintiffs’ consent or any ruling on Plaintiffs’ request for further relief.

        The Clerk of Court is directed to close this case.

 SO ORDERED.

 Dated: December 1, 2020
 Central Islip, New York

                                                          /s/ (JMA)
                                                        JOAN M. AZRACK
                                                        UNITED STATES DISTRICT JUDGE




                                                    8
